Citation Nr: 9928365	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-32 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to non service connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to January 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefits sought on 
appeal. 

Originally, this claim included the issue of entitlement to 
service connection for post traumatic stress disorder (PTSD).  
Although the denial of entitlement to service connection was 
in appellate status, service-connection for that disability 
was established by a rating action of March 1999.  Moreover, 
In Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), the 
U.S. Court of Appeals for the Federal Circuit held that 
because the veteran's first (notice of disagreement) NOD 
concerned the "logically up-stream element of service 
connectedness, the appeal could not concern the logically 
down-stream element of the compensation level."  In 
Grantham, the Federal Circuit held that a second timely NOD 
as to the evaluation assigned is necessary to confer 
jurisdiction over the issue of entitlement to an increased 
evaluation.  Finally, in Holland v. Gober, 10 Vet. App. 433, 
435-36 (1997) (per curiam), the Court held that in light of 
Grantham, an award of service connection consists of a full 
award of benefits on the appeal initiated by the NOD on that 
issue and that the decision as to the "compensation level," 
or rating, and effective-date elements or issues, requires a 
separate NOD in order for them to be placed in appellate 
status.  The Board notes also that in its subsequently 
submitted informal hearing presentation to the Board, the 
veteran's representative has initially raised the issue of 
increased evaluation for PTSD; however, to constitute a valid 
notice of disagreement, such must be filed with the agency of 
original jurisdiction.  Accordingly, the Board is without 
jurisdiction as to an increased evaluation for PTSD and the 
matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The claims file does not contain competent medical 
evidence that the veteran has residuals of back injury as a 
result of his service.

2.  The veteran's claim for entitlement to pension was 
received on October 10, 1995.

3.  The veteran was awarded entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities effective from October 10, 
1995. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for residuals of back injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The concurrent payment of non-service-connected pension 
benefits and entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities is precluded by law.  38 U.S.C.A. §§ 511, 5304 
(West 1991); 38 C.F.R. §§ 3.400, 3.700 (1998); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back Injury

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  If arthritis is manifest to a degree of 10 percent 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  If a condition noted 
during service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997). 

However, the initial question in this case is whether the 
veteran has presented a well grounded claim for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997). 

In this case, the veteran claims to have injured his back 
when he slipped on a ladder in service.  He admits that he 
did not go to sick call.  Service medical records include 
induction and separation examination reports, dated in June 
1964 and December 1967, respectively, which show that the 
veteran had mild asymmetrical scoliosis on entrance into 
service and that his musculoskeletal system was clinically 
evaluated as normal on discharge.  There are no records of a 
back injury in service.  

After service, at a September 1987 examination following an 
automobile accident earlier that year, the veteran denied any 
back pathology whatsoever.  A February 1996 VA general 
medical examination reported a history provided by the 
veteran of chronic low back pain, and the examiner gave the 
impression of probable degenerative joint disease of the back 
without associating any such pathology to service.  

The veteran essentially asserts that he has residuals of a 
back injury, which were incurred in service.  Based on a 
review of the evidence of record, the Board finds that the 
veteran's claim is not well grounded.  The Board finds that 
the veteran has failed to provide medical evidence of a nexus 
between the claimed disorder and any incident in service.  
The first treatment for low back pain is dated in 1996.  This 
is approximately 30 years after service.  The evidence fails 
to demonstrate a chronic condition in service or until many 
years thereafter.  As no competent medical evidence has been 
introduced into the record showing a link between the current 
claim and the veteran's service, the veteran's claim must be 
denied as not well-grounded.  

The only other evidence in support of the veteran's claim are 
his own statements that his claim is related to service.  
Although the veteran's statements and testimony represent 
evidence of continuity of symptomatology, they are not 
competent evidence of a nexus between a current disorder and 
that symptomatology and, under such circumstances, do not 
make the claim well grounded.  Savage, supra.   Furthermore, 
the veteran is not competent to offer an opinion as to the 
etiology of the claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, the veteran's statements do not 
make his claim well grounded.  

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make this claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to complete the 
application for a claim for service connection.

Non Service Connected Pension 

The veteran's claim for pension was initiated by receipt of 
an application for compensation or pension received at the RO 
on October 10, 1995.  The Board also observes that 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities 
was granted by a March 1999 rating decision, effective from 
October 10, 1995. 

The governing legal criteria provide that the effective date 
of an award based on an original claim for compensation will 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1998).

The law specifically provides that a veteran may not 
concurrently receive more than one award of "pension, 
compensation, emergency officers', regular, or reserve 
retirement pay."  38 U.S.C.A. § 5304(a).  Consequently, 
except as otherwise provided, a person entitled to receive 
pension or compensation under more than one law or section of 
a law administered by VA may elect to receive whichever 
benefit he or she chooses.  38 C.F.R. § 3.701(a).  Inasmuch 
as receipt of both pension and TDIU is not a legal option and 
insofar as TDIU is the greater benefit, the claim for pension 
is moot and, accordingly, is dismissed.



ORDER

Entitlement to service connection for residuals of a back 
injury is denied. 

Entitlement to non service connected pension is dismissed. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

